DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 12/9/2020 have been considered.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -SPARK PLUG WITH INSULATOR WITH PARTICULAR SHAPE- -.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (WO 2016/174816 A1, citations herein refer to the attached machine translation) in view of Suzuki (USPN 6,373,173 B1).
As to claim 1, Kobayashi et al. discloses (Figs. 1 and 2) A spark plug comprising: a cylindrical insulator 20 having an axial hole 28 extending in an axial direction and a rear facing surface (part that is slanted to hold center electrode 10) formed in the axial hole 28; a cylindrical metal shell 30 disposed on an outer periphery of the insulator 20; and a center electrode 10 disposed on a front end side in the axial hole 28, the center electrode 10 having a large-diameter portion (part corresponding to interior rear facing slanted surface of insulator) having an outside diameter that is the largest in the center electrode 10, the large-diameter portion being retained at the rear facing surface, and the metal shell 30 having a diameter increased portion (interior rounded portion of 34) on a rear end side with respect to the center electrode, the diameter increased portion having an inside diameter that is increased toward the rear end side, wherein the insulator has a first portion (see annotated Figs. 1 and 2) that is a portion of the insulator 20 in a region from a rear end of the rear facing surface to a front end of the diameter increased portion, the first portion has a thickness that is the largest in the region, and is disposed at least on an outer periphery of the large-diameter portion, and the insulator 20 has a second portion (see annotated Figs. 1 and 2) on the rear end side 

    PNG
    media_image1.png
    726
    418
    media_image1.png
    Greyscale
Annotated Fig. 1 of Kobayashi et al.

    PNG
    media_image2.png
    487
    528
    media_image2.png
    Greyscale
Annotated Fig. 1 of Kobayashi et al.
With respect to the first portion and second portions having the recited diameters, the claim does not recite that each portion needs to have the same diameters throughout the whole portions.  Therefore the limitations of the claims are satisfied.  Alternatively, even if the first portion were limited to be only the bump of the insulator with the widest diameter depicted in Fig. 2, it would still read on the claimed limitations.
	Kobayashi et al. is silent as to Applicant’s claimed packing.
	Suzuki teaches (Fig. 1A) the insulator 2 is retained at the metal shell 1 via a packing 63, on the front end side with respect to the first portion in order to reliably hold the insulator in place. (Col. 7, lines 47-65).

    PNG
    media_image3.png
    689
    279
    media_image3.png
    Greyscale
Suzuki
	Therefore, it would be obvious to one having an ordinary skill in the art at the time of the invention to include a packing in order to prevent slipping, as taught by Suzuki.
	As to claim 2, Kobayashi et al. discloses that the first portion is disposed at least on an outer periphery of a whole range in the axial direction of the center electrode 10 in the region.  See annotated Figs. 1 and 2, above.  As discussed above, the claim does not specify that the first region is limited to the greatest diameter part in the region.  Therefore, the first portion is chosen to be the part corresponding to the center electrode in the region.
	As to claims 3 and 6, Kobayashi et al. discloses that an inside diameter of the insulator 20 is the smallest in the first portion in the region. (Fig. 1)

	As to claims 5, 8, 9, 11, 12 and 14-16, Kobayashi et al. discloses that a portion in the axial hole, on the rear end side with respect to the rear facing surface, is filled with a front seal member 16 that is in contact with an inner peripheral surface of the insulator 20 and the center electrode 10 and that contains an electrically conductive material (Page 3, lines 100-104), and the first portion is disposed at least in a region from the rear end of the rear facing surface to a rear end of the front seal member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.Y.H/Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875